DETAILED ACTION
	The Amendment filed on 02/02/2022 has been entered. Claim(s) 1, 2, 4, 5, 7, 8, and 11-13 has/have been amended and claim(s) 6 and 14-20 has/have been cancelled. Therefore, claims 1-5 and 7-13 are now pending in the application.
Response to Amendment
The previous drawing objections have been withdrawn in light of applicant's amendments.
The previous 35 USC 112 rejections are withdrawn in light of applicant's amendments.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “threaded rod” of claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 8, 11, and 12, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bacon (U.S. Patent No. 8,616,519).
As per claim 8, Bacon teaches a modular pipe brace assembly (shoring post; abstract) for supporting a concrete wall panel (it is understood that the shoring post is capable of supporting a concrete wall panel), the modular pipe brace assembly comprising: a plurality of long brace sections (annotated figure 11) that each have a long pipe and a connection plate (annotated figure 11) attached to each end of the long pipe (annotated figure 11), wherein the connection plates comprise a flange that extends radially outward from the respective long pipe (annotated figure 11) and a set of holes (not labeled; figure 7) that extend through the flange (as illustrated, there are holes through the flanges; figure 7); a plurality of short brace sections (annotated figure 
As per claim 11, Bacon teaches the plurality of long brace sections have a standard length (annotated figure 11).  
As per claim 12, Bacon teaches the short pipe has a shorter length than the standard length of the plurality of long brace sections (annotated figure 11).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 9, and 10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bacon (U.S. Patent No. 8,616,519) in view of Hueser (DE 4,339,926 A1).
As per claim 1, Bacon teaches a modular pipe brace assembly (shoring post; abstract) for supporting a concrete wall panel (it is understood that the shoring post is capable of supporting a concrete wall panel), the modular pipe brace assembly comprising: a plurality of brace sections (figure 11) that each have a pipe (12) with one of at least two standard lengths (figure 11) and a connection plate (annotated figure 11 below) attached to each end of the pipe (annotated figure 11); wherein the connection plates are attached in perpendicular planar alignment relative to the length of the respective pipe (annotated figure 11); wherein the connection plates comprise a flange that extends radially outward from the respective pipe (annotated figure 11) and a set of holes (not labeled; figure 7) that extend through the flange (as illustrated, there are holes through the flanges; figure 7); wherein at least two braces (annotated figure 11) of the plurality of brace sections are removably attached together (as illustrated, the brace sections are bolted together; figure 11; therefore it is understood that they are capable of being removably attached together) with central axes of the at least two braces longitudinally aligned (annotated figure 11) and with the connection plates at adjacent ends of the at least two braces abutting together to define a pipe assembly with a desired length (annotated figure 11); a plurality of bolts (annotated figure 11) engaged through the set of holes in the abutting connection plates (annotated figure 11) to engage a corresponding plurality of nuts (annotated figure 11) to secure the at least two braces together (annotated figure 11).

Hueser discloses a support assembly (figure 1) including a pair of adjustable shoe assemblies (9, 10) attached to opposing ends of the pipe assembly (figure 1) and configured to engage a ground anchor or a concrete wall panel (it is understood that it is capable of being configured to engage a ground anchor or a concrete wall panel).  
Therefore, from the teaching of Hueser, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the support post assembly of Bacon to include a pair of adjustable shoe assemblies attached to opposing ends of the pipe assembly and configured to engage a ground anchor or a concrete wall panel, as taught by Hueser, in order to provide further adjustability to the support assembly to accommodate for uneven surfaces.
As per claim 2, Bacon as modified in view of Hueser discloses each of the pair of adjustable shoe assemblies comprises a mounting plate (12 of Hueser), and wherein the mounting plates of the pair of shoe assembles are attached to the connection plates at the opposing ends of the pipe assembly (figure 1 of Hueser).  
As per claim 3, Bacon as modified in view of Hueser discloses the adjustable shoe assembly comprises a threaded rod (15 of Hueser) operably engaged with the mounting plate (figure 1 of Hueser) and a shoe (16 of Hueser) attached to an end of the threaded rod (figure 1 of Hueser), and wherein upon rotation of the threaded rod, the shoe is longitudinally displaced relative to the mounting plate (it is understood that upon 
As per claim 4, Bacon teaches the pipe assembly is configured to be disassembled and reassembled with another one of the plurality of brace sections (as illustrated, the brace sections are bolted together; figure 11; therefore it is understood that they are capable of being disassembled and reassembled with another one of the plurality of brace sections) to define a second pipe assembly (lower pipe assembly; annotated figure 11), and wherein the second pipe assembly comprises a second desired length taken along a longitudinal extent of the second pipe assembly that is longer than the desired length of the pipe assembly (annotated figure 11).  
As per claim 9, Bacon fails to disclose an adjustable shoe assembly attached to each end of the pipe assembly and is configured to engage a ground anchor or a concrete wall panel.  
Hueser discloses a support assembly (figure 1) including an adjustable shoe assembly (9, 10) attached to each end of the pipe assembly (figure 1) and is configured to engage a ground anchor or a concrete wall panel (it is understood that it is capable of being configured to engage a ground anchor or a concrete wall panel).  
Therefore, from the teaching of Hueser, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the support post assembly of Bacon to include an adjustable shoe assembly attached to each end of the pipe assembly and is configured to engage a ground anchor or a concrete wall panel, as taught by Hueser, in order to provide further adjustability to the support assembly to accommodate for uneven surfaces.
.  

Claim(s) 5, 7, and 13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bacon (U.S. Patent No. 8,616,519) in view of Hueser (DE 4,339,926 A1) and further in view of Chevis (U.S. Pub. No. 2018/0258657).
As per claim 5, Bacon as modified in view of Hueser discloses each of the pair of adjustable shoe assemblies comprises a mounting plate (12 of Hueser) and wherein the mounting plates of the pair of shoe assembles are attached in abutting contact to the connection plates at the opposing ends of the pipe assembly (figure 1 of Hueser), but fails to disclose the mounting plate with a second set of holes.
Chevis discloses a modular post (abstract) including a mounting plate with a second set of holes (holes through which the bolts [not labeled] extend; figure 7).
Therefore, from the teaching of Chevis, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the modified support post assembly of Bacon such that the mounting plate has a second set of holes, as taught by Chevis, in order to provide a means for removing the shoe in case it is damaged or worn.
As per claim 7, Bacon as modified in view of Hueser and further in view of Chevis discloses a second plurality of fasteners [bolts [not labeled]; figure 7 of Chevis] are engaged through the second set of holes in the mounting plates and the set of holes in 
As per claim 13, Bacon fails to disclose a pair of adjustable shoe assemblies that each have a mounting plate, and wherein the mounting plates of the pair of shoe assembles are attached in abutting contact to the connection plates at the ends of the pipe assembly.
Hueser discloses a support assembly (figure 1) including a pair of adjustable shoe assemblies (9, 10) that each have a mounting plate (12), and wherein the mounting plates of the pair of shoe assembles are attached in abutting contact to the connection plates at the ends of the pipe assembly (figure 1).
Therefore, from the teaching of Hueser, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the support post assembly of Bacon to include a pair of adjustable shoe assemblies that each have a mounting plate, and wherein the mounting plates of the pair of shoe assembles are attached in abutting contact to the connection plates at the ends of the pipe assembly, as taught by Hueser, in order to provide further adjustability to the support assembly to accommodate for uneven surfaces.
In addition, Bacon as modified in view of Hueser fails to disclose the mounting plate with a second set of holes and wherein a second plurality of fasteners are engaged through the second set of holes in the mounting plates and the set of holes in the flange of the connection plates to temporarily secure the pair of adjustable shoe assemblies to the pipe assembly.

Therefore, from the teaching of Chevis, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the modified support post assembly of Bacon such that the mounting plate has a second set of holes and wherein a second plurality of fasteners are engaged through the second set of holes in the mounting plates and the set of holes in the flange of the connection plates to temporarily secure the pair of adjustable shoe assemblies to the pipe assembly, as taught by Chevis, in order to provide a means for removing the shoe in case it is damaged or worn.


    PNG
    media_image1.png
    847
    526
    media_image1.png
    Greyscale

Response to Arguments
Applicant's arguments and amendments have been considered but are moot in view of the new ground(s) of rejection. 
New reference(s) Bacon (U.S. Patent No. 8,616,519) and Chevis (U.S. Pub. No. 2018/0258657) have been added to overcome the newly added limitations. Applicant’s amendment regarding the connection plates comprising a flange that extends radially outwardly from the respective pipe and a set of holes that extend through the flange, was found persuasive to overcome the previous rejection in view of Hueser. The new limitations are overcome by new reference Bacon.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR F HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635